FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 3, 2022

                                      No. 04-21-00494-CR

                                     Harvey GUTIERREZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the County Court at Law No. 8, Bexar County, Texas
                                   Trial Court No. 620144
                          Honorable Mary D. Roman, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due January 27, 2022. We granted appellant’s first
motion for extension of time, extending the deadline for filing the brief to February 28, 2022. On
March 2, 2022, appellant filed a motion requesting an additional extension of time to file the
brief until March 30, 2022, for a total extension of sixty-two days. After consideration, we
GRANT the motion and ORDER appellant to file his brief by March 30, 2022.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court